Citation Nr: 1226162	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim seeking service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 and from November 1968 to August 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2006 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans' Affairs (VA).

In October 2009, a Board hearing was held at the RO before a Veteran's Law Judge (VLJ), Steven Keller.  A transcript of the hearing is of record.   Because he is now the Acting Chairman of the Board, he is not permitted to consider appeals as an individual VLJ.  The Veteran was informed of this in a May 2012 letter and asked if he desired another Board hearing before a different VLJ before his case was reassigned.  He was also informed that if he did not respond within 30 days, the Board would assume he did not want another hearing and would proceed accordingly.  To date, the Board has not received a response from the Veteran and will thus proceed with adjudication of his appeal.  

The reopened issue of service connection for low back disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1974 decision, the RO denied entitlement to service connection for low back disability.  

2.  Evidence associated with the record since the November 1974 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for low back disability.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for low back disability.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
Given the favorable outcome detailed below concerning the Veteran's claim to reopen, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

A  November 1974 RO rating decision denied service connection for low back disability.  The decision found that the low back problem the Veteran experienced in service was acute and transitory in nature with no residuals found on separation examination.  The Veteran did not appeal this decision.  Thus, it is final based on the evidence then of record.   38 U.S.C.A. §§ 7104, 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Evidence received prior to the November 1974 rating decision includes the service treatment records, a January 1974 lumbosacral spine X-ray report and April 1974 medical certificates.

The service treatment records show that the Veteran was seen for low back problems in June 1967, July 1967 and November 1967.  A July 1967 orthopedic consultation shows that the Veteran had been complaining of back pain for the past two months.  He had been lifting cables at that time and felt back pain.  The pain had been a constant ache that radiated to the right hip.  X-rays at the time were negative and physical examination was unremarkable.  The diagnostic impression was back strain.  The Veteran was put on a three month profile which involved no lifting above 20 pounds and no marches with packs.  A November 1967 progress note shows that the Veteran was still complaining of back pain.  Examination showed a vague area of soreness from scapula to sacrum.  There were no areas of point tenderness, no limitation of motion and no pain on leg raising.  The diagnostic impression was chronic backache.  A later November 1967 progress note shows similar findings.  

On June 1968 separation examination, the spine was found to be normal.  On his June 1968 report of medical history at separation, the Veteran did not report recurrent back pain.  On August 1971 separation examination, the spine was again found to be normal.  

The January 1974 X-ray report shows findings of no fracture and an overall negative study.  An initial May 1974 medical certificate shows that the Veteran reported that he hurt his low back in 1967 while in the service and that it was still bothering him.  Physical examination showed tenderness on pressure.  A subsequent May 1974 medical certificate shows that the Veteran reported long standing back pain since service.  Physical examination showed no areas of tenderness.  However, paravertebral muscle spasm was apparently noted and the Veteran was prescribed a muscle relaxant.    

As noted above, the November 1974 rating decision found that the low back problem the Veteran experienced in service was acute and transitory in nature with no residuals found on separation examination.  

Evidence received since the November 1974 rating decision consists of October 1992 Boston City Hospital records, April 1993 VA examination reports, a March 2003 MRI report, VA treatment records and the Veteran's October 2009 hearing testimony.  

The October 1992 Boston City Hospital records show that the Veteran presented with shooting pain in his left lower extremity.  Three years prior he was involved in a bus accident and since that time he had experienced left lower buttock pain and left extremity pain.   A lumbar laminectomy and disectomy was performed.   The discharge diagnosis was herniated disc L5-S1.  

On April 1993 VA examination, the Veteran reported injuring his back during service while playing softball in 1968.  He noted that he was treated with physiotherapy for 3 to 4 weeks and continued to have some back pain from time to time after this treatment, with Motrin giving him some relief.   In 1983, while sweeping under a bed he found himself unable to straighten up and stand.  He recalled receiving six weeks of low back physiotherapy with gradual slight improvement.  However, he injured his back again in 1989 when involved in a bus accident.  Since that time, he had experienced severe back pain with radiation into the left leg and had received the 1992 surgery.  The VA examiner's diagnosis was lumbosacral radiculopathy secondary to lumbar laminectomy.  

A separate April 1993 VA examination report indicates that the Veteran elaborated that he was working as a janitor when he injured his back in 1982.  He reached down and found that he was unable to move due to severe pain.  He was out of work for several months due to the injury and did not remember if he received workmen's compensation.  He returned to work following improvement in his condition but then sustained the injury in 1989 from the bus accident.  The VA examiner's diagnosis was herniated lumbar disc, status post op discectomy with persistent low back and radicular symptoms.   

A March 2003 MRI of the lumbar spine showed canal stenois and left foraminal narrowing at the L4-5 level.  

VA medical records from 2005 to 2006 show continued evaluation and treatment for low back disability.  

During his October 2009 hearing, the Veteran testified that he had had problems with his back ever since service.  He indicated that he was evaluated at Elmerton Hospital sometime post-service but that they could not determine what was causing the problem.  Later, after he injured his back while working at Trump Nursing Home, he received treatment at Jamaica Hospital, which was right next door to the nursing home.  This was sometime in the early 1980s.  Later, he received the 1992 surgery at the Boston City Hospital followed by another surgery in 1996 at the Boston VA Medical Center (VAMC) in Jamaica Plain.   After this, he continued to receive treatment from the Boston VA healthcare system.  

The newly received evidence clearly shows that the Veteran currently has a chronic low back disability.  Coupled with the Veteran's contentions of continuity of low back symptomatology since service, this evidence relates to an unestablished fact necessary to substantiate the claim as it tends to indicate that this current low back disability could at least in part represent a residual from his initial low back injury in service.  Such evidence also raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121   (2010) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide a medical examination).   Accordingly, the Board finds that new and material evidence has been received.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for low back disability is reopened.


REMAND

As mentioned above, the Veteran testified that he was treated for low back problems in the early 1980s at Jamaica Hospital in Jamaica New York.  Documentation of such treatment is not currently of record.  On remand, the RO/AMC should attempt to obtain any available records of this treatment.  Records of the Veteran's reported surgical treatment at the Boston VAMC in approximately 1996 is similarly not of record.  On remand, the RO/AMC should also attempt to obtain any available records of this treatment.  Additionally, the Veteran testified that he received a low back evaluation fairly soon after service from "Elmerton Hospital" and documentation of this evaluation is also not of record.  If this hospital can be appropriately identified/located, the RO/AMC should attempt to obtain any available records of this evaluation.  Further, the RO/AMC should ask the Veteran to identify any sources of treatment or evaluation he has received for low back disability since April 2008 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  In particular, the RO/AMC should obtain all available records of VA treatment for low back disability from April 2008 to the present.      

After completing the above development, the RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the likely etiology of any current low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any available records of treatment the Veteran received for low back problems in the early 1980s from Jamaica Hospital in Jamaica New York.  The RO/AMC should also attempt to obtain records of the Veteran's reported surgical treatment at the Boston VAMC in approximately 1996.  Additionally, if "Elmerton Hospital" can be appropriately identified/located, the RO/AMC should attempt to obtain any available records of evaluation for low back disability the Veteran received there soon after service.  Further, the RO/AMC should ask the Veteran to identify any sources of treatment or evaluation he has received for low back disability since April 2008 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  In particular, the RO/AMC should obtain all available records of VA treatment for low back disability from April 2008 to the present.  

2.  The RO should arrange for a VA orthopedic examination by an appropriate physician to determine the likely etiology of any current low back disability.  The Veteran's claims folder, including any Virtual VA records, must be reviewed by the examiner in conjunction with the examination and the examiner should specifically note that this review has taken place.  Any indicated tests should be performed.  The examiner should then provide an opinion whether any current low back disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  The examiner should explain the rationale for the opinion given.   

3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his or her review of the claims file, including any records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


